Porter, J.
delivered the opinion of the court. The defendants plead as an exception to this action, a respite granted them by their creditors. The plaintiffs aver that they did not assent to the proceeding, and are not bound by it.

*316
East'n District.

March, 1824.
M'Caleb for the plaintiffs, Workman for the defendants.
We are unable to distinguish this case from that of Blanque vs. Beale's rxecutors, decided in last July term. The court then came to a conclusion that the ancient laws in force at the time the constitution of the United States was formed,were not repealed by the clause in that intrument, which prohibits states from there after passing laws of a similar nature. The subject has been ingeniously argued in the brief submitted by the plaintiffs’ counsel, but we see nothing in it to induce a change in the opinion we have, already expressed. The question, we understand is now before the supreme court of the United States, and it is unnecessary to agitate it here, until the decision of that tribunal is ascertained.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered that there be judgment against the plaintiffs, as in case of nonsuit, with costs of both courts.